Citation Nr: 0936733	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  02-22 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral ear pain.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel
INTRODUCTION

The Veteran served on active duty from January 1973 to 
November 1976.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision for the 
New York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for bilateral ear pain and for bilateral hearing 
loss.

The Veteran testified during a personal hearing at the RO in 
December 2005; a transcript of that hearing is of record.

In January 2007, the Board remanded these matters to the RO 
via the Appeals Management Center (AMC) for additional 
development.  Thereafter, the RO continued the denials of 
service connection (as reflected in the February 2009 
supplemental SOC (SSOC)), and returned the case to the Board 
for further appellate consideration.

In March 2008 and July 2009 statements, the Veteran raised 
claims for entitlement to additional disability compensation 
benefits for dependent/disabled children, entitlement to 
service connection for post traumatic stress disorder (PTSD), 
and entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) as well as petitioned to reopen his 
claims for entitlement to service connection for an acquired 
psychiatric disorder (to include paranoid schizophrenia, 
manic depressive disorder, and depression), for flat feet, 
and for a lumbar spine disability.  These matters are 
referred to the AMC/RO for proper action. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Competent and persuasive evidence indicates that the 
Veteran does not have a current, chronic disability 
manifested by bilateral ear pain.

3.  The Veteran is not shown to have a current bilateral 
hearing loss disability for VA compensation purposes.


CONCLUSIONS OF LAW

1.  A disability manifested by bilateral ear pain was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1116, 1137, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 
(2008).

2.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, nor may service incurrence of an 
organic disease of the nervous system be presumed.  38 
U.S.C.A. §§ 1110, 1112, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 3.307, 3.309, 
3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran filed his service connection claims 
in June 1998.  He was notified of the provisions of the VCAA 
by the RO and AMC in correspondence dated in September 2004, 
October 2006, and April 2007.  These letters notified the 
Veteran of VA's responsibilities in obtaining information to 
assist him in completing his claims, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claims, and provided other pertinent information 
regarding VCAA.  Thereafter, the claims were reviewed and a 
SSOC was issued for these matters in February 2009.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 
(Fed. Cir. 2007).  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  See 38 C.F.R. § 3.159 (b)(3) (2008).

During the pendency of this appeal, the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  An additional notice as to these matters was 
provided in October 2006 and April 2007.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his service connection 
claims and has been provided opportunities to submit such 
evidence.  A review of the claims file also shows that VA has 
conducted reasonable efforts to assist him in obtaining 
evidence necessary to substantiate his claims during the 
course of this appeal.  His service treatment records and all 
relevant VA and private treatment records pertaining to his 
claims have been obtained and associated with his claims 
file.  The Veteran has also been provided with a VA medical 
examination to assess the nature and etiology of his claimed 
bilateral ear pain and hearing loss disabilities.

The Board notes that there is information in the claims file 
dated in 1994 that the Veteran was in receipt of supplemental 
security income (SSI) benefits from the Social Security 
Administration (SSA).  A May 1999 letter of record again 
documents the Veteran's continued receipt of SSA benefits.  
However, in this case, there is no reasonable possibility 
that any SSA records would substantiate the Veteran's service 
connection claims for VA purposes.  To be awarded service 
connection for bilateral ear pain and hearing loss disability 
residuals, the evidence must show competent evidence of a 
current ear or hearing loss disability or persistent or 
recurrent symptoms of a disability.  Any SSA examination in 
1994 or earlier that may have occurred for the purpose of 
establishing SSA disability status for the Veteran would not 
provide the information necessary to allow the Veteran's 
current claims for service connection.  In so deciding, the 
Board has considered the holding of the Court in McLain v. 
Nicholson, 21 Vet. App. 319 (2007).  In McLain, the Court 
held that the requirement that a claimant have a current 
disability before service connection may be awarded for that 
disability is also satisfied when a claimant has a disability 
at the time a claim for VA disability compensation is filed 
or during the pendency of that claim, even if no disability 
is present at the time of the claim's adjudication.  However, 
even if 1994 records from SSA were to show a bilateral ear or 
hearing loss disability at that time, it would not satisfy 
the requirement that the Veteran have a demonstrated ear or 
hearing loss disability either at the time he filed his 
service connection claims in 1998, or at any time during the 
pendency of the claim.  Moreover, the VA and private 
treatment records as well as VA examination reports contained 
in the Veteran's claims file are sufficient to decide his 
claims on appeal because they contain numerous 
contemporaneous, objective medical findings concerning his 
claimed ear pain and hearing loss symptomatology.  
Consequently, as the Board is directed to avoid remanding a 
claim that would not result in any additional benefit to the 
Veteran, it will proceed in adjudicating the Veteran's claims 
on appeal.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The Veteran has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.


Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a Veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including other organic diseases of 
the nervous system, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309 (2008).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. §3.385 
(2008).

The Board points out, however, that the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability (i.e., 
one meeting the requirements of 38 C.F.R. § 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event. However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  See 38 
C.F.R. § 
3.102 (2008).

Factual Background

The Veteran contends that he has had continuing problems with 
bilateral ear pain and hearing loss since active military 
service.

The Veteran's December 1972 service enlistment examination 
report reflected normal general ear findings. Additional 
service treatment records showed the Veteran was treated for 
upper respiratory infections (URI) in February and March 
1973.  A November 1975 service periodical examination report 
reflected abnormal general ear findings, noting complaints of 
pain in left ear every 3 to 4 days.  A November 1975 Report 
of Medical History showed complaints of ear, nose, and throat 
trouble.  A March 1976 treatment record revealed complaints 
of pain in left ear and listed an assessment of URI.  An 
April 1976 health record listed an assessment of viral otitis 
media with complaints of bilateral ear pain.  In an 
additional April 1976 health record, the Veteran complained 
of pain in both ears.  The examiner indicated that there was 
no history of trauma or exposure to loud noises.  An 
additional examiner assessed pharyngitis.  In May 1976, a 
screening audiogram was ordered.  The clinical record of that 
screening detailed complaints of ear pain and decreased 
hearing.  The Veteran's September 1976 service separation 
examination report reflected normal general ear findings.  
The Veteran complained of hearing loss in a September 1976 
Report of Medical History. 

On in-service audiological evaluations, pure tone thresholds, 
in decibels, were as follows:


HERTZ
Date
Ear
500
1000
2000
3000
4000
Decembe
r 1972
RIGHT
0
15
5
N/A
5

LEFT
15
15
5
N/A
5
Novembe
r 1975
RIGHT
25
15
15
N/A
15

LEFT
20
15
10
N/A
15
May 
1976
RIGHT
20
15
20
15
30

LEFT
15
15
10
10
10
Septemb
er 1976
RIGHT
5
5
0
N/A
0

LEFT
15
5
5
N/A
0

The Veteran's DD Form 214 for his period of active duty from 
January 1973 to October 1974 details that his military 
occupational specialty (MOS) was Infantry Direct Fire 
Crewman.  His DD Form 214 for his period of active duty from 
October 1974 to November 1976 details that his MOS was INF 
IND FIR (Infantry Indirect Fire Crewman).  

A March 1986 VA treatment record reflected treatment for a 
URI.  

Treatment notes dated in September 1988, February 1989, 
September 1990, and December 1991 from New Rochelle Hospital 
Medical Center revealed that the Veteran was treated for URI, 
otitis media, left ear pain, and left earache. 

An April 1990 VA examination report did not show any 
complaint or findings of ear pain or hearing loss.  

A May 1991 private treatment note from St. Vincent's Hospital 
and Medical Center revealed that the Veteran had normal 
hearing on whispered and spoken voice testing.  A March 1997 
audiometric evaluation from New Rochelle Hospital Medical 
Center revealed hearing within normal limits bilaterally with 
excellent word recognition scores as well as normal 
tympanograms and acoustic reflexes.

VA treatment notes dated in May 1998 reflected negative ear 
findings and noted that the Veteran had no difficulty 
hearing.  No ear pain was noted at that time.   However, VA 
treatment notes dated in June 1998 detailed that the Veteran 
complained of right ear pain.  On physical examination, there 
was slight injection of the right tympanic membrane and 
external canal paled with small pustules.  Additional VA 
treatment notes dated in October 1998 showed complaints of 
ear pain and noted findings of early otitis media and 
questionable serous otitis due to allergic rhinitis.  A July 
1999 VA treatment record listed complaints of ear pain and an 
impression of congestion.

During his December 2005 hearing, the Veteran reported that 
he began to have pain in his ears after being involved in 
live fire exercises with different weapons, including 
mortars, without use of ear plugs.  He testified that he 
continued to experience bilateral ear pain after separation 
and believed that his ear pain was related to his military 
service.  It was further noted that the Veteran complained of 
decreased hearing in both ears during service. 

In June 2007, the Veteran underwent a VA audiology 
examination.  The Veteran was noted to vaguely complain of 
occasional difficulty hearing and understanding speech, which 
he had noticed since service.  He reported that he spent most 
of his time in vocational/education programs in service but 
was at times exposed to loud noise levels from tanks, 
artillery, and jet aircraft.  As for occupational noise 
exposure, the Veteran indicated that he has been largely 
unemployed since leaving service.

On the audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
10
15
20
LEFT
20
20
15
15
15

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 96 percent in the left ear.  
Otoscopic examination revealed clear, external ear canals 
bilaterally and normal, type A tympanograms.  After reviewing 
the claims file and conducting the examination, the examiner, 
a VA audiologist, diagnosed hearing within normal limits 
bilaterally except for a mild loss at 8000 Hertz only, 
indicating that no otologic (ENT) follow-up was necessary.

Analysis

I.  Bilateral Ear Pain

Service treatment records clearly document complaints of 
bilateral ear pain and findings of viral otitis media.  The 
Board is also cognizant that post-service VA treatment 
records detail sporadic complaints of ear pain and 
questionable findings of otitis media as well as serous 
otitis.  However, post-service records first show treatment 
of bilateral ear complaints many years after the Veteran's 
discharge from active service in 1976.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many 
years between service discharge and medical documentation of 
a claimed disability is evidence against a claim of service 
connection).  The Board further points out that that pain, 
alone, without underlying pathology, does not constitute a 
disability for compensation purposes.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999); Evans v. West, 12 Vet. 
App. 22, 31-32 (1998).  

In addition, the Board accords great probative value to the 
June 2007 VA examiner opinion, and finds it to be dispositive 
of the question of whether the Veteran, in fact, suffers from 
a current disability manifested by bilateral ear pain.  This 
VA medical opinion provides consistent and detailed findings 
to support the conclusion that the Veteran does not currently 
suffer from a diagnosed bilateral ear disability.

In this case, the Board finds that the most persuasive 
medical evidence that specifically addresses the question of 
whether the Veteran has a disability manifested by bilateral 
ear pain weighs against the claim.  See Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993) (it is the responsibility of the 
Board to assess the credibility and weight to be given the 
evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-
471 (1993) (the probative value of medical evidence is based 
on the physician's knowledge and skill in analyzing the data, 
and the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110.  In the absence of proof of a present diagnosis of a 
disability manifested by bilateral ear pain (and, if so, of a 
nexus between that disability and service), there can be no 
valid claim for service connection.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 
Vet. App. 143-144 (1992).

II.  Bilateral Hearing Loss

The Board has considered the aforementioned evidence and 
finds that the Veteran's hearing thresholds and word 
recognition scores do not demonstrate that he has a bilateral 
hearing loss disability within the meaning of 38 C.F.R. § 
3.385 (2008).  As noted above, Congress has specifically 
limited entitlement to service connection for disease or 
injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. § 1110.  Accordingly, where, as 
here, the competent, probative evidence establishes that the 
Veteran does not have the extent of hearing loss needed to 
constitute a disability under 38 C.F.R. § 3.385, the 
disability for which service connection is sought is not 
established, and thus, there can be no valid claim for 
service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In this case, the claim for service connection for 
bilateral hearing loss must be denied because the first 
essential criterion for a grant of service connection--
evidence of current bilateral hearing loss disability--has 
not been met.

Finally, the Board also finds the June 2007 examination was 
adequate for rating purposes.  The VA audiologist fulfilled 
his requirements by eliciting information from the Veteran 
concerning his medical history and conducting the necessary 
tests in accordance with standard medical practice and 
guidelines promulgated by the Secretary of Veterans' Affairs.  
See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In that 
case, the Court noted that VA had revised its hearing 
examination worksheets to include the effect of the Veteran's 
hearing loss disability on occupational functioning and daily 
activities.  See Martinak v. Nicholson, 21 Vet. App. 447 
(2007); Revised Disability Examination Worksheets, Fast 
Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 
2007); see also 38 C.F.R. § 4.10 (2008).  The Court also 
noted, however, that even if an audiologist's description of 
the functional effects of the Veteran's hearing disability 
was somehow defective, the Veteran bears the burden of 
demonstrating any prejudice caused by a deficiency in the 
examination.  In this case, the Veteran has not reported to 
VA that there was any prejudice caused by a deficiency in the 
June 2007 examination.  

III.  Both Claims

In connection with the claims, the Board also has considered 
the assertions the Veteran has advanced on appeal in multiple 
written statements as well as during his December 2005 
hearing transcript.  

	In determining whether statements submitted by a Veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  See Caluza v. Brown, 7 Vet. App. 
498 (1995).  In this case, the Board finds that the Veteran's 
reported history of continued bilateral ear pain and hearing 
loss symptomatology since active service, while competent, is 
nonetheless not credible.  Significantly, the Board finds 
that the Veteran's reported history of continued bilateral 
ear and hearing loss disabilities since active service is 
inconsistent with the other evidence of record.  Indeed, 
while he stated that his hearing loss began in service, 
service treatment records do not show any findings of hearing 
loss.  Moreover, the post-service evidence does not reflect 
any treatment for bilateral hearing loss or for a chronic 
bilateral ear disability following active service. 

While the Board reiterates that the Veteran is competent to 
report symptoms like pain as they come to him through his 
senses, a bilateral ear disability as well as bilateral 
hearing loss are not the type of disorders that a lay person 
can provide competent evidence on questions of etiology or 
diagnosis.  See Layno v. Brown, 6 Vet. App. 465 (1994); see 
also Robinson v. Shinseki, 557 F.3d 1355 (2009).  Such 
competent evidence has been provided by the medical personnel 
who have examined the Veteran during the current appeal and 
by service records obtained and associated with the claims 
file.  Here, the Board attaches greater probative weight to 
the clinical findings than to the Veteran's statements.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

For the foregoing reasons, the claims for service connection 
for bilateral ear pain and bilateral hearing loss must be 
denied.  In arriving at the decision to deny the claims, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claims, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for bilateral ear pain is 
denied.

Entitlement to service connection for bilateral hearing loss 
is denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


